Citation Nr: 1759740	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vision/eye disorder, to include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service (claimed as fluctuating visual acuity).

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service (claimed as skin pigmentation changes).

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and colitis, to also include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service.

5.  Entitlement to service connection for left carpel tunnel syndrome (CTS), to include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service.

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected diabetes mellitus and /or herbicide exposure during service.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971, to include service in the Republic of Vietnam from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was initially before the Board in October 2015, at which time it was remanded for additional development.  The case was returned to the Board in May 2017, at which time the Board remanded the above issues for additional development; those issues have been returned to the Board at this time for further appellate review.  

The issues of service connection for hypertension, psychiatric and left CTS disorders, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for a heart disorder, to include ischemic heart disease (IHD) secondary to herbicide exposure during service, has been raised by the record in his April 2010 statement (as noted in an August 2016 Memorandum by a Decision Review Officer (DRO)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  The Veteran's current vision/eye disorders did not have onset during active service, was not caused by active service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's current skin disorders did not have onset during active service or within one year after last exposure to herbicide agents during service, were not caused by active service, and were not caused or aggravated by a service-connected disability.

3.  The Veteran's current gastrointestinal disorders did not have onset during active service or within one year after discharge from service, was not caused by active service, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a vision/eye disorder (claimed as fluctuating visual acuity) have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for establishing service connection for a skin disorder (claimed as skin pigmentation changes) have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for establishing service connection for a gastrointestinal disorder, to include GERD and colitis, have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Finally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Service Connection for a Vision/Eye Disorder

The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of vision/eye disorders during military service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Veteran filed his claim for service connection for a vision/eye disorder in December 2009.  In a November 2009 letter from Dr. N.A.O.V., it was noted that he presented with "fluctuating visual acuity"; Dr. N.A.O.V. indicated that there are eye conditions, including retinopathy, that are related to diabetes mellitus and hyperglycemia.  She indicated that the Veteran should be "carefully evaluated to rule out . . . [o]cular abnormalities such as fluctuating visual acuity for which he presents."  

The Board has reviewed the Veteran's associated Social Security Administration (SSA) records; those records do not demonstrate any vision/eye disorders.  In fact, those records indicate that the Veteran's visual acuity was 20/20.  

The Veteran underwent a VA examination of his diabetes mellitus in March 2010, at which time his eye examination was normal.  No vision/eye disorder was diagnosed at that time.  The Veteran additionally had a VA examination of his diabetes mellitus in May 2012, at which time he reported no visual problems; after examination, there was no diagnosis of any vision/eye disorder.  

The Veteran underwent a VA eye examination in December 2015, during which he was diagnosed with bilateral pterygium and bilateral nuclear sclerosis.  During the examination, the Veteran indicated that his symptoms had begun more than 5 years ago and were relieved with lubricating eyedrops.  He denied any complaints related to his vision at that time, and reported that he uses his glasses mainly for reading since he had no problems seeing at distance.  He denied any direct trauma to his eyes during military service and he denied any ocular surgical history.  

During examination, the Veteran's corrected visual acuity both near and at distance was 20/40 or better.  His cornea was noted to have a bilateral nasal pterygium and his lens were noted to have bilateral nuclear sclerosis.  He did not have a visual field defect on examination.  The examiner specifically noted that there was no decrease in visual acuity or other visual impairment due to his bilateral pterygium or nuclear sclerosis disorders.  Finally, the examiner noted that the Veteran's nuclear sclerosis was age related and is not causing fluctuation in vision and/or decreased visual acuity.  The examiner further noted that the Veteran's pterygium caused redness and sometimes itchy when infected, as noted during the examination; however, the examiner noted that there was no mention of fluctuating vision and the Veteran denied any such visual disturbance on examination at that time.  

Finally, the December 2015 examiner opined that the Veteran's eye disorders were less likely than not related to military service.  The examiner noted that there was no fluctuating visual acuity on examination and the Veteran denied any complaints of fluctuating vision on examination at that time.  She further noted that the medical evidence of record did not demonstrate any visual fluctuation either in the VA, private or service treatment records.  She noted that visual fluctuation can occur when a patient works more than four hours with a computer or does much near work due to spasms of the ciliary eye muscle.  The Veteran was not noted to perform clerical work while on duty and there was no diagnosis of visual fluctuation in the service treatment records.  She concluded that therefore visual fluctuation was not incurred while on active duty.  The examiner noted the diagnoses of bilateral pterygium and bilateral nuclear sclerosis on examination, although she concluded that "neither condition is related to visual fluctuations and neither condition is causing a decrease in the Veteran's visual acuity today."  She additionally clarified her opinion as follows in an April 2016 addendum:  

Upon eye examination of the Veteran [in December 2015] there [was] no complaint of fluctuating vision reported by the Veteran [during his medical] history.  Corrected visual acuities were [bilaterally] 20/20 and the Veteran did not complain[] of blurry vision with his glasses.  The Veteran's complaint during that visit was redness o[f] both eyes related to bilateral pterygium diagnosed [during the examination].  The other diagnosis made [during that examination] was nuclear sclerosis.  Nuclear sclerosis is not causing fluctuation on his vision, since his vision with glasses is 20/20 [i]n both eyes and there is no[] complaint reported with his glasses by the Veteran.  Upon review of the [claims file] there is no mention of fluctuation of vision[.  For] fluctuation to occur on the Veteran since he did not d[o] clerical work such as to cause ciliary spasm that are the cause of vision fluctuation.  

Finally, following the Board's remand in May 2017, the December 2015 examiner again clarified her opinion as follows in a June 2017 addendum:  

The Veteran has no diagnosis of fluctuating vision and no complaints concerning fluctuating vision [during the December 2015 VA examination].  Therefore it is not likely that exposure to herbicides while on duty result in fluctuating vision.  Upon review of clinical literature there are no eye conditions caused by herbicides.  Herbicides do cause diabetes mellitus that in turn can cause eye condition.  The Veteran has no diagnosis of eye conditions related to diabetes mellitus either as reviewed [in the VA treatment records].  Since the Veteran has not diagnosis of fluctuating vision, it is not likely either that the service connected conditions be aggravated by fluctuating vision.  The Veteran was diagnosed [during the December 2015 VA examination] with pterygium and nuclear sclerosis.  Pterygium is degenerative conjunctival tissue due [to] exces[s]ive su[n]light exposure.  Nuclear sclerosis is age related and due to loss of transparency and denaturation of lens proteins with age.  None of these conditions are due or related to fluctuating vision and none is related to any of the service connected conditions as reviewed [in the claims file].

Based on the this evidence, the Board finds that service connection for vision/eye disorders must be denied at this time.  Initially, although the Veteran is competent to state that he had fluctuating vision, such is not a self-diagnosable condition and the Veteran is not competent to diagnosis an eye disorder, a diagnosis that is not a simple question and not one within the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Moreover, a review of the Veteran's VA, private and service treatment records do not disclose any visual acuity issues.  In fact, in the Veteran's SSA records and on visual examination in December 2015, the Veteran's corrected visual acuity was noted as 20/20 or normal; on examination in December 2015, the Veteran additionally denied having any fluctuating or decreased visual acuity.  Finally, even though the Veteran was shown to have current eye disabilities, as discussed further below, neither of those disabilities were shown to result in any "fluctuating visual acuity" or any visual acuity disorder.  

Accordingly, insofar as the Veteran has claimed a visual acuity disorder, the Board must deny that claim at this time, as there is no evidence of record demonstrating a current visual acuity disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

Turning to the other diagnosed eye disorders-bilateral nasal pterygium and bilateral nuclear sclerosis-the Board also finds that those disorders do not warrant service connection at this time.  Specifically, there is no evidence of record that the Veteran had either of those disorders during his period of military service; the Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any pterygium or nuclear sclerosis disorders during military service; indeed, his service records do not mention any eye complaints at all.  

Although the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam, see 38 C.F.R. § 3.307(a)(6)(iii), the evidence of record, particularly the most recent addendum, does not indicate that those eye disorders are related to military service or herbicide exposure therein.  Likewise, the VA examiner's numerous opinions demonstrate that the Veteran's eye disorders are not of the type that would be related to or aggravated by his diabetes mellitus.  

The Board further finds significant that the Veteran, aside from submitting the Dr. N.A.O.V.'s letter noting that the Veteran should be carefully evaluated for eye disorder related to diabetes, has not proffered any evidence to demonstrate that either his pterygium or nuclear sclerosis are related to service or a service-connected disability.  In this case, VA did, in fact, carefully evaluate the Veteran's visual complaints; the examiners have opined that the Veteran's bilateral nasal pterygium and bilateral nuclear sclerosis are not related to military service, to include herbicide exposure therein, or a service-connected disability, to include diabetes mellitus.  Such evidence is the most probative evidence of record.  

Accordingly, service connection for a vision/eye disorder, to include bilateral nasal pterygium and bilateral nuclear sclerosis (claimed as fluctuating vision), must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§3.102, 3.303, 3.310.  


Service Connection for a Skin Disorder

VA regulations provide that for a veteran who has been exposed to an herbicide agent, such as that contained in Agent Orange, during military service, service connection for chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda (PCT) will be presumed, as long as those disorders manifest within a year after the last date on which the Veteran was exposed to a herbicide agent.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of skin disorders during military service or for many years thereafter.  See Maxson, supra (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Board has reviewed the Veteran's SSA records, which do not demonstrate any skin disorders.  Likewise, the Veteran's private treatment records do not demonstrate any skin disorders.  However, in Dr. N.A.O.V.'s November 2009 letter, the Veteran was noted to have presented with "changes in skin pigmentation."  

The Veteran underwent a VA examination of his diabetes mellitus in March 2010, at which time his diabetic skin examination was negative, and no skin disorders were diagnosed at that time.  The Veteran also underwent VA examinations of his diabetes mellitus in May 2012 and December 2015, neither of which disclosed any diabetic skin disorders. 

The Veteran also underwent a VA skin examination in December 2015, at which time he was diagnosed with seborrheic keratosis.  During the examination, the Veteran reported problems with some hyperpigmented spots on his face and upper anterior portion of chest; the Veteran could not recall when those appeared.  After examination, the examiner noted that there was no evidence of any skin disorder or complaints while in service; she noted that his service treatment records as well as his separation examination were silent for any skin problems.  She noted that the Veteran could not recall who gave him the prescription he was using to treat his seborrheic keratosis, or how long he had been using that treatment.  She therefore concluded that his seborrheic keratosis was less likely than not due to service.  

In an April 2016 addendum opinion, an examiner who had not examined the Veteran stated that the Veteran's skin pigmentation changes were "part and parcel" of the Veteran's already service-connected bilateral lower extremity peripheral neuropathy, as they were described by the peripheral neuropathy examiner in December 2015.  

The Veteran underwent another VA skin examination in May 2016, at which time the only diagnosis he was noted to have was alopecia (hair loss); the examiner noted that the Veteran had hair loss of his bilateral lower extremities, which the Board notes has already been service connected.  

In an addendum opinion, the May 2016 examiner indicated that the Veteran's seborrheic keratosis was less likely than not due to diabetes mellitus, as there was no establishing link between diabetes mellitus and subsequent development of seborrheic dermatitis in the medical literature.  He further indicated that his seborrheic keratosis was not aggravated by his diabetes, as the Veteran was diagnosed with diabetes in 2009 and the Veteran developed seborrheic keratosis in 2015, and therefore there was no evidence to support aggravation.  

Finally, in a June 2017 addendum opinion, another VA examination rendered several medical opinions with respect to the Veteran's skin disorders; he opined as follows:  

The Veteran's beginning stasis pigmentation (skin of legs) . . . beginning eczema (skin of legs) [(hereinafter noted as the skin disorders)] found [during the May 2016 VA examination was] at least as likely as not . . . secondary to the Veteran's [nonservice-connected] varicose veins of legs.  According to the medical literature, beginning stasis pigmentation and beginning eczema are well-known complications of varicose veins. . . . The [skin disorders] are less likely than not . . . secondary to exposure to herbicides.  According to the medical literature, [the skin disorders] are not skin manifestations of exposure of herbicides. . . . [The skin disorders] are less likely than not . . . secondary to peripheral vascular disease. . . . According to the medical literature, [the skin disorders] are not skin manifestations of peripheral vascular disease. . . . [The skin disorders] are less likely than not . . . aggravated [by] peripheral vascular disease. . . . According to [the May 2016 VA examination] and review [of the claims file], the condition [of] peripheral vascular disease of [the] legs stated [i]n 2009 and varicose veins of [the] legs started later [i]n 2015, therefore no evidence to support aggravation because there is no diagnosis or evidence of varicose veins of [the] legs with [the skin disorders] before 2009 or while in service.  

Based on the foregoing evidence, the Board finds that service connection for the Veteran's skin disorders is not warranted.  Initially, the Board finds that the Veteran has diagnoses of seborrheic keratosis and stasis pigmentation and eczema of the bilateral lower extremities during the appeal period; therefore, the Veteran has current skin disabilities.  

As noted above, however, the Veteran's service treatment records do not demonstrate either of those conditions or any other skin disorders either in service or within one year of discharge from service; rather, the first onset of any skin complaints was many years after military service.  

Insofar as the Veteran has asserted that his herbicide exposure caused his skin disorders, the Board reflects that the Veteran is not competent to opine as to that matter.  See Jandreau, supra.  

Additionally, although none of those noted skin disorders are either chloracne or PCT, the Board has considered presumptive service connection in this case.  However, as the evidence of record above demonstrates, there is no diagnosis of any skin disorders within one year of the Veteran's last exposure to herbicide agents; in fact, in so contemplating presumptive service connection, the Board further notes that when generously extending that provision to encompass one year after discharge from service rather than last herbicide exposure in service, no such skin disorders were noted within one year of his discharge from service.  Rather, the first notation of any skin disorders were many years after discharge from service.  Moreover, the competent evidence of record does not demonstrate that there is a nexus between the Veteran's skin disorders and his herbicide exposure during military service, as noted by the VA examiners above.  Such is the only probative evidence of record, as the Veteran has not submitted any evidence of record to refute those findings.  

Finally, insofar as the Veteran has asserted that his skin disorders are secondary to his service-connected disabilities, again the only competent evidence of record does not compel such a finding.  The VA examiners all agreed that there was no evidence in the claims file to demonstrate any causation or aggravation of the Veteran's skin disorders by his service-connected disabilities, to specifically include diabetes mellitus, peripheral neuropathy and/or peripheral vascular disease.  

Although the Board does acknowledge the April 2016 VA examiner who related the Veteran's seborrheic keratosis to his peripheral neuropathy, the Board finds that opinion to be inadequate and to lack any probative value.  Specifically, there does not appear to be any rationale provided for that opinion; the entire foundation of the finding that it was "part and parcel" of the peripheral neuropathy disabilities was the fact that the same examiner diagnosed both of those conditions during the same examination.  

The Board does not find that opinion to be persuasive or adequate.  Instead, the May 2016 examiner specifically found that such was not related to or aggravated by the Veteran's diabetes mellitus and its incumbent complications, including peripheral neuropathy.  The Board finds the May 2016 examiner's findings and conclusion to be more probative than the April 2016 examiner's findings and conclusion.  

With regard to the Veteran's stasis pigmentation and eczema of the legs, the evidence of record demonstrates those disorders are related to the Veteran's nonservice-connected varicose veins-which the Board denied service connection for in its previous decision-rather than the Veteran's service-connected disabilities, to include diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease of the bilateral lower extremities, and erectile dysfunction.  Again, the Board notes that the Veteran has not submitted any evidence to refute any of these findings and the Board finds that the VA examiners' opinions are the most probative evidence of record at this time.  

In short, the Veteran's skin disorders were not shown to be incurred in service or within one year of discharge therefrom, but rather was shown to begin many years after discharge from service.  There is no evidence to demonstrate that the Veteran's herbicide exposure during military service caused his skin disorders, and there is also no evidence of record to demonstrate that the Veteran's skin disorders were either caused or aggravated by his service-connected disabilities; rather, with respect to the bilateral leg skin disorder, such are noted to be due to his nonservice-connected varicose veins.  

Accordingly, as the preponderance of the evidence is against finding that either the Veteran's skin disorders were incurred in or otherwise the result of military service, or were caused or aggravated by his service-connected disabilities, the Board must deny service connection for the Veteran's skin disorders at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.  


Service Connection for a Gastrointestinal Disorder

In addition, certain chronic diseases, including peptic (gastric or duodenal) ulcers, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of gastrointestinal disorders during military service or for many years thereafter.  See Maxson, supra (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Veteran's SSA records document thickening and inflammatory changes as colitis and history of gastritis.  Also, in a May 2009 treatment record from Dr. S.P., the Veteran was noted to have a history of chronic gastritis and thickening and inflammatory changes as colitis.  

The Veteran's VA examinations of his diabetes mellitus in March 2010, May 2012 and December 2015 do not disclose any gastrointestinal complaints or complications associated with his diabetes.  

The Veteran underwent a gastrointestinal VA examination in December 2015, at which time he was diagnosed with GERD.  The Veteran reported during the examination that he had suffered with acidity and reflux for about 15 years; the examiner noted Dr. N.A.O.V.'s diagnosis of GERD in her November 2009 letter and that the Veteran was treated with antacid medication.  The Veteran indicated that he underwent a private endoscopy earlier in the year, although he did not submit those results to VA; however, the Veteran indicated that no ulcerations were found on the study.  The examiner finally noted that the Veteran's service treatment records were silent for any gastrointestinal symptoms or incidents.  

The examiner opined that the Veteran's GERD was less likely than not related to military service, noting that disorder was diagnosed several years after he finished active service and that his service treatment records were silent as to any gastrointestinal symptoms or related incidents.  She further noted that VA had not found that a positive association exists between GERD and Agent Orange exposure.  She further concluded that the GERD was not caused or aggravated by diabetes mellitus, as the medical literature does not support that an etiologic nexus exists between diabetes and GERD.  

In an April 2016 addendum, that examiner opined that it was less likely than not that the Veteran's GERD was caused by or a result of military service, herbicide exposure, or his service-connected disabilities; he also opined that there was no aggravation of the Veteran's GERD by his service-connected disabilities.  He noted that documentation the Veteran's claims file did not show any gastrointestinal complaints during military service, or any treatment or diagnosis of GERD either in service or within one year of discharge therefrom.  It was noted that he was diagnosed with GERD decades after discharge from active service.  Additionally, medical literature did not support that diabetes mellitus, peripheral neuropathy or erectile dysfunction caused or aggravated GERD, as they did not have any pathophysiological relationship.  

Finally, the January 2016 VA treatment record noted that the Veteran had erosive gastritis/ulcers and that he was status post therapy for H. pylori.  The Veteran's other VA treatment records document ongoing evidence of treatment for that condition.

Based on the foregoing evidence, the Board finds that service connection for a gastrointestinal disorder is not warranted.  Initially, the Board finds that the Veteran has GERD, chronic erosive gastritis and colitis; all of these disorders are considered by the Board to be the Veteran's current gastrointestinal disability.  

As noted above, the Veteran's service treatment records do not demonstrate any of those conditions or any other gastrointestinal disorders either in service or within one year of discharge from service; rather, the first onset of any gastrointestinal complaints was many years after military service.  

Insofar as the Veteran has asserted that his herbicide exposure caused his gastrointestinal disability, the Board reflects that the Veteran is not competent to opine as to that matter- it is clear that whether the onset of a condition long after exposure to an environmental hazard is related to such exposure is not a question that can be answered by someone without extensive medical training.  Moreover, the competent evidence of record does not demonstrate that there is a nexus between the Veteran's gastrointestinal disability and his herbicide exposure during military service, as noted by the VA examiners above.  Such is the only probative evidence of record, as the Veteran has not submitted any evidence of record to refute those findings.  

Finally, insofar as the Veteran has asserted that his gastrointestinal disability is secondary to his service-connected disabilities, again the only competent evidence of record does not compel such a finding.  The VA examiners all agreed that there was no evidence in the claims file to demonstrate any causation or aggravation of the Veteran's gastrointestinal disability by his service-connected disabilities, to specifically include diabetes mellitus.  Again, the Board notes that the Veteran has not submitted any evidence to refute any of these findings and the Board finds that the VA examiners' opinions are the most probative evidence of record at this time.  

In short, the Veteran's gastrointestinal disability was not shown to be incurred in service or within one year of discharge therefrom, but rather was shown to begin many years after discharge from service.  There is no evidence to demonstrate that the Veteran's herbicide exposure during military service caused his gastrointestinal disability, and there is also no evidence of record to demonstrate that the Veteran's gastrointestinal disability was either caused or aggravated by his service-connected disabilities.  

Accordingly, as the preponderance of the evidence is against finding that either the Veteran's gastrointestinal disability was incurred in or otherwise the result of military service, or was caused or aggravated by his service-connected disabilities, the Board must deny service connection for the Veteran's gastrointestinal disability, to include GERD, at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a vision/eye disorder, to include bilateral nasal pterygium and bilateral nuclear sclerosis (claimed as fluctuating visual acuity), is denied.  

Service connection for a skin disorder, to include seborrheic keratosis and stasis pigmentation and eczema of the bilateral lower extremities (claimed as skin pigmentation changes), is denied.  

Service connection for a gastrointestinal disorder, to include GERD, erosive gastritis and colitis, is denied.  

REMAND

With regards to the Veteran's hypertension, the Veteran underwent a VA examination in December 2015; that examiner opined that there was no evidence in the service treatment records of problems with elevations of blood pressure or a diagnosis of hypertension during service; rather, the Veteran was diagnosed with hypertension more than 20-25 years after service, at which time he began treatment for that condition.  The "Veteran could not bring any evidence either of any treatment or a diagnosis of hypertension right after getting out of service."  

An April 2016 VA examiner opined in an addendum that the Veteran's hypertension was less likely than not related to active service, herbicide exposure or service-connected disabilities; he also opined that there was no aggravation of the Veteran's hypertension due to his service-connected disabilities.  The examiner noted that the Veteran's service treatment records did not show hypertension during service or within one year of discharge; rather, the December 2015 examiner noted a diagnosis of hypertension since 1995, making it less likely related to service; such also pre-dated his diagnosis of diabetes mellitus, which was diagnosed in 2009, as noted in the December 2015 VA examination for diabetes mellitus.  The examiner further noted that, since being diagnosed with diabetes, there was no aggravation of his hypertension, as he had not developed any significant microalbuminuria or diabetic nephropathy, which was known to aggravate hypertension; the April 2016 examiner also opined that the Veteran's hypertension was not caused or aggravated by his service-connected peripheral neuropathy or erectile dysfunction, as they are pathologically unrelated.  

In a May 2016 addendum, a third VA examiner clarified that the Veteran's hypertension was not caused by his diabetes mellitus, as his hypertension pre-existed his diagnosis of diabetes.  The May 2016 VA examiner further opined that the Veteran's hypertension was not aggravated by his diabetes mellitus, as his service treatment records, claims file and VA treatment records did not show evidence of "further deterioration of hypertension (i.e., increase in microalbumin or increased high blood pressure readings) after the diagnosis of diabetes in 2009 beyond what is expected from the natural course of hypertension."  

The Board finds the above opinions to be inadequate.  Although the April 2016 examiner opined that the Veteran's presumed herbicide exposure did not cause his hypertension, that examiner provided no rationale for that conclusion.  More importantly, however, no examiner has addressed the National Academy of Sciences Institute of Medicine's report which has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Accordingly, the Board must remand the hypertension claim in order to obtain another VA examination and medical opinion with an examiner who has not previously been involved in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Turning to the psychiatric claim, in Dr. N.A.O.V.'s November 2009 letter, the Veteran was noted to have a depressed mood related to his diabetes and lifestyle changes; the Board reflects that Dr. N.A.O.V. is not a psychiatrist or a psychologist.  

The Veteran underwent a VA psychiatric examination in May 2012, at which time he was diagnosed with a depressive disorder.  The May 2012 examiner noted that the Veteran, by his own admission, indicated that his depressive disorder was due to family situational factors and insomnia due to severe obstructive sleep apnea.  It was noted that he began psychiatric treatment in 2008 prior to the closing of the refinery that he worked at and due to the stress of losing his job; he was concerned that his daughter would have to drop out of college as a result of him losing his job.  The examiner noted that the Veteran continued psychiatric treatment due to his other family-related issues which were not due to his service-connected diabetes mellitus.  

He underwent another VA psychiatric examination in December 2015, at which time he was diagnosed with a depressive disorder.  During that examination, the Veteran indicated that he was in the Republic of Vietnam with a military occupational specialty (MOS) of communications; he stated that during his period of service he had combat experience, witnessed the death of close peers, and saw many dead and wounded soldiers.  After examination, that examiner opined the Veteran's psychiatric disorder was less likely than not related to military service, as he initially sought psychiatric care in 2008, thirty years after military discharge.  She noted that there was no change in functional status or in quality of life due to trauma exposure.  "The military service did not cause impairment in social, occupational or other areas of functioning.  Veteran was gainfully employed until 2008 when he retired [as] eligible by age and duration of work.  A temporal relationship between the neuropsychiatric disorder and the Veteran's military service is not established."  

The Board notes that the examiner did not discuss secondary service connection, and appeared to dismiss any fear of hostile military activity stressor that the Veteran asserted during the examination on the basis that such did not manifest "temporally" with service.  

The Veteran underwent another VA examination in April 2016, at which time that examiner did not diagnose any psychiatric disorder.  The examiner noted that there was no change in functional status or in quality of life due to his military service.  The military service did not cause impairment in marital, parenting, social, occupational or other areas of functioning; the examiner also noted he was very successful in those areas until his retirement in 2008.  The examiner reiterated that there was no mental disorder found during the examination, and therefore, she could not render any of the requested medical opinions, as there was no neuropsychiatric disorder found.  

The April 2016 examiner, however, provided an addendum opinion in January 2017; she opined that the Veteran's depressive disorder was not due to, related, incurred or associated in any way to military service, as there was no evidence of psychiatric complaints findings or treatment prior to, during or within one year of discharge from service.  She noted that the Veteran initially sought treatment in 2008, almost 37 years after his discharge from service.  She stated that there was no relationship between military service and the mental condition found in 2008, as a temporal relationship between the Veteran's psychiatric disorder and service was not established.  She concluded that the depressive disorder bore no relation with military service.  

Regarding relationship to his service-connected disabilities, the examiner found there was also no relationship between his service-connected disabilities and his psychiatric disorder because "in terms of etiology or pathophysiology are not related one with the other.  It is determined that the Veteran's . . . depressive disorder and [his service-connected disabilities] are in different time frames, different etiology, different pathophysiology and different anatomical system[s, with] no relation with the other."  She further concluded that the fact that the Veteran no longer had a psychiatric disorder during her examination with him in April 2016 demonstrated that there was no aggravation of the Veteran's psychiatric condition due to his service-connected disabilities.  She finally concluded as follows:  

It is worth mentioning that the preponderance of longitudinal medical evidence in [the claims file, VA treatment records, lay statements,] and the mental exam[ination] performed [in April 2016], by this examiner, suggests that the Veteran's military service or the trauma exposure cause impairment in marital relation, parenting performance, social, occupational or other areas of functioning.  The Veteran lived a very successful marital relation, parenting performance, social and occupational life until retirement in 2008, after shop closure.  Therefore, the Veteran was not affected by the military service, to the extension of a mental illness.  As a matter of fact, the Veteran was seen by a psychiatrist, and later abandoned treatment.  

Based on the foregoing evidence, the Board finds that another VA examination and medical opinion from another examiner who has not participated in this case previously is required and thus, a remand is necessary.  All of the above VA examiners appear to find that the Veteran's depressive disorder is not related to military service because the Veteran did not have any psychiatric problems in service or for many years after military service, and therefore, there is "no temporal relationship to service"; the law does not require psychiatric symptomatology during service, nor a "temporal relationship" (i.e., psychiatric symptomatology in close proximity to discharge from service) in order to find service connection.  Rather, the opinions do not address whether in-service trauma resulted in onset of symptoms years after service.  Additionally, none of the examiners sufficiently addressed whether the Veteran experienced a stressor during service involving fear of hostile military activity and whether such led to a current psychiatric disability.  

Moreover, the VA examiners do not address Dr. N.A.O.V.'s statements that the Veteran's diabetes and subsequent lifestyle changes have led to his depressive symptoms; the most recent examiner's opinion appears to indicate that because the Veteran's service-connected disabilities are not of the "same anatomical or pathophysiological region," and therefore his service-connected disabilities could not have caused a psychiatric disorder.  This is not an adequate explanation as it appears to not take into consideration whether the Veteran has a mental disorder, to include a depressive disorder, because of his mental state concerning his medical conditions, irrespective of the anatomical location of such medical conditions.  

For the above reasons, the Board finds a remand is necessary in order to obtain another VA examination and medical opinion from an appropriate examiner who has not previously participated in this case, which adequately addresses whether the Veteran's current psychiatric disorder is related to his military service or secondary to his service-connected disabilities.  See Barr, supra.  

With regard to the Veteran's left CTS claim, the Board reflects that the Veteran is currently service-connected for diabetic neuropathy of the bilateral upper extremities.  The Board notes that several private electromyograms (EMGs) are associated with the claims file, the most recent in September 2008 with Dr. J.A.M., noting bilateral CTS; however, it does not appear that Dr. J.A.M. was aware that the Veteran had diabetic peripheral neuropathy of the bilateral upper extremities at that time, as such was not noted in any of his treatment records.  Furthermore, although Dr. N.A.O.V.'s November 2009 letter indicated that the Veteran "present[ed with] left hand carpel tunnel," she does not indicate the basis for that diagnosis, particularly in light of the Veteran's service-connected diabetic neuropathy disabilities.  

Instead, the Veteran underwent a VA examination of his peripheral neuropathy in December 2015; that examiner solely diagnosed the Veteran with diabetic neuropathy of the bilateral upper extremities; that examiner did not mention any CTS at all in that examination report.  

The Veteran underwent another VA examination in May 2016, at which time the Veteran was diagnosed again with bilateral upper extremity diabetic peripheral neuropathy, as well as a "bilateral carpel tunnel syndrome," which was noted in 2001.  That examiner noted very similar neurological symptoms as noted in the December 2015 examination, and noted that the July 2001 EMG noted bilateral CTS.  That examiner opined that the Veteran's peripheral neuropathy in his upper extremities, including impaired monofilament and vibration perception in glove pattern, distal hypo- and areflexia, and decreased distal strength), was related to the Veteran's diabetes mellitus, as neuropathy is the most common complication associated with diabetes; she noted that there were no other possible causative factors for the Veteran's neuropathy in light of the Veteran's history.  

The May 2016 VA examiner additionally opined in a May 2016 addendum that the Veteran's left CTS was not related to military service.  She noted that based on review of the claims file and her examination, the Veteran's left CTS was unrelated to military service; she noted that it was well-known in medical literature that CTS is due to compression of the median nerve and is not considered a presumed condition related to herbicide exposure.  She noted that the Veteran's service treatment records were silent for any CTS and therefore his left CTS was unrelated to military service.  

The Board finds that a remand of the left CTS claim is necessary in order to obtain another VA examination and medical opinion.  Specifically, the above noted examinations are inadequate, as neither of the examiners address which symptomatology-if any-is related to the Veteran's diabetic neuropathy of the left upper extremity, and which is due to his left CTS-if such even currently existed during the appeal period.  In particular, it appears that Dr. J.A.M. diagnosed the Veteran with left CTS following an EMG in September 2008, although he appeared to be unaware that the Veteran had diabetic peripheral neuropathy.  Likewise, Dr. N.A.O.V. and the May 2016 examiner merely noted a history of left CTS, without making any current diagnosis of that condition during the appeal period; nor does the other evidence of record appear to indicate that there is currently any left CTS condition since the Veteran filed his claim in December 2009, such that there is a current disability at this time.  Unfortunately, however, none of the above examiners specifically address this in any of their opinions.  

Therefore, a remand is necessary in order to clarify if there is a separate left CTS disorder present at any time during the appeal period, and if so, whether such is related to military service or caused or aggravated by any service-connected disability, to specifically include the service-connected diabetic peripheral neuropathy of the left upper extremity.  

The Board finds that the TDIU claim is intertwined with the above remanded claims, and therefore the TDIU claim must also be remanded at this time. ]

Finally, on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension, psychiatric and left CTS disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ensure that the Veteran is scheduled for a VA examination with an examiner who has not previously participated in this case in order to determine whether his hypertension is due to his military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his exposure to herbicides therein.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  The examiner's opinion must also include consideration of the Veteran's exposure to herbicide during service, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected disabilities (including, as of this decision: diabetes mellitus, type II, with associated peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease with hair loss of the bilateral lower extremities, and erectile dysfunction).  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Ensure that the Veteran is scheduled for a VA psychiatric examination with an examiner who has not previously participated in this case to determine whether any psychiatric disorder is related to military service or his service-connected disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any psychiatric disability that presently exists or has existed during the pendency of the appeal, since December 2009-to specifically include a depressive disorder.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made, to include any credible fear of hostile military activity due to his service in the Republic of Vietnam.  

The examiner must consider both the DSM-IV and DSM-V regarding whether any diagnosis of a psychiatric disorder is appropriate.  

For each psychiatric disorder diagnosed, to specifically include a depressive disorder regardless of whether such has resolved by this examination, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began during service or is otherwise related to service, to include any credible fear of hostile military activity during his period of service in the Republic of Vietnam.  

In particular, the examiner must address the Veteran's statements in the December 2015 VA examination that he witnessed the deaths of close peers and saw dead and wounded soldiers during his service in the Republic of Vietnam.

Next, the examiner should opine whether the Veteran's psychiatric disorder was at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected disabilities (including, as of this decision: diabetes mellitus, type II, with associated peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease with hair loss of the bilateral lower extremities, and erectile dysfunction), to specifically include any lifestyle changes as a result of those disabilities.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Ensure that the Veteran is scheduled for a VA examination with a physician who has not previously participated in this case in order to determine whether his left carpel tunnel syndrome (CTS) is due to his military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has had any current diagnosis of left CTS since December 2009, when he filed his claim.  

The examiner should specifically address the September 2008 EMG and Dr. J.A.M.'s diagnosis of bilateral CTS at that time, as well as the several other EMG's in the record, Dr. N.A.O.V.'s November 2009 letter, and the previous VA examinations in the claims file.  Particularly, the examiner is asked to state whether the Veteran has a left CTS disorder that is separate and distinct from his service-connected left upper extremity diabetic neuropathy disability.  

If a separate and distinct left CTS disorder exists, the examiner must specifically indicate what neurological symptomatology of the left upper extremity is due to the left CTS and which is related to the service-connected diabetic neuropathy of the left upper extremity.  

For any separate and distinct left CTS disorder found, the examiner is then asked to opine whether the Veteran's left CTS disorder at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his exposure to herbicides therein.  

Next, the examiner should opine whether the Veteran's left CTS was at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected disabilities (including, as of this decision: diabetes mellitus, type II, with associated peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease with hair loss of the bilateral lower extremities, and erectile dysfunction), to specifically include his diabetes mellitus and associated left upper extremity diabetic neuropathy.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Following any additional indicated development, readjudicate the Veteran's claims for service connection for hypertension, psychiatric and left CTS disorders, as well as entitlement to TDIU.  If any benefit sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow for an appropriate opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


